Citation Nr: 9916708	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-31 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his fiancée 


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active military service from May 1968 to 
March 1970.

In a January 1990 rating decision, the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's claim for entitlement to service 
connection for PTSD.  In September 1992 the veteran requested 
that his claim for entitlement to service connection for PTSD 
be reopened, and he submitted additional evidence in support 
thereof.  By March 1993 rating action, the RO reopened the 
claim for service connection for PTSD, and then denied the 
claim on the merits.  The veteran subsequently sought to 
reopen the claim, and by rating actions dated in February 
1994 and March 1995, the RO denied the veteran's claim, 
finding that new and material evidence had not been submitted 
to reopen the claim of service connection for PTSD.  In July 
1995, the RO denied the veteran's latest attempt to reopen 
his claim of entitlement to service connection for PTSD, 
again finding that new and material evidence had not been 
submitted to reopen the claim.  The veteran was notified of 
that action by letter dated in July 1995; however, he failed 
to perfect an appeal therefrom and that action became final.  

This appeal arises from a December 1996 rating decision, in 
which the RO determined that new and material evidence had 
not been submitted to reopen the claim for entitlement to 
service connection for PTSD.  In January 1999, the veteran 
appeared and testified at a personal hearing in Washington, 
D.C., which was conducted by C.W. Symanski, who is the member 
of the Board responsible for making a determination in this 
case.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for PTSD was denied by the RO in rating decisions dated in 
January 1990 and March 1993.

2.  By July 1995 rating decision, the RO declined to reopen 
the veteran's claim of service connection for PTSD, finding 
that new and material evidence had not been submitted, as the 
additional evidence submitted still did not show a verifiable 
stressor; the veteran did not appeal that decision and it 
became final. 

3.  Additional evidence submitted since the July 1995 rating 
decision includes evidence which is more than merely 
cumulative, and is probative of the issue of service 
connection.

4.  The medical evidence shows that the veteran has a 
diagnosis of PTSD as a result of his experiences during 
service in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
July 1995 RO decision to reopen the claim for entitlement to 
service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).

2.  PTSD was incurred in service.  38 U.S.C.A. § 1110, 5107 
(West 1991& Supp. 1998); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied service connection for PTSD in January 1990 and 
in March 1993.  By rating action dated in July 1995, the RO 
declined to reopen the veteran's claim of service connection 
for PTSD, finding that new and material evidence had not been 
submitted, as the additional evidence submitted still did not 
show a verifiable stressor.  That determination is final and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105.  The evidence which was of record when 
the RO considered the claim in July 1995 is summarized below.  

Service medical records show that on his May 1968 enlistment 
examination, the veteran was clinically evaluated as normal 
psychiatrically.  In April 1969 he reported trouble getting 
to sleep and the impression was anxiety.  In May 1969 he was 
seen by a psychiatrist for a pre-trial evaluation, who 
reported that he was alert and oriented, and there was no 
evidence of psychosis or neurosis.  It was recommended that 
he undergo individual counseling and was found to be 
psychiatrically clear for judicial proceedings.  On his 
separation examination in February 1970 he was evaluated as 
normal psychiatrically. 

Service personnel records, including DA Form 20, indicate 
that the veteran served in Vietnam from January 1979 to 
February 1970 with several different units.  He was a wireman 
with Company A, 125th Signal Battalion, 25th Infantry Division 
(Co A, 125th Sig Bn, 25th Inf Div) from January 28, 1969 to 
June 2, 1969.  He was a prisoner from June 3, 1969 to July 4, 
1969.  From July 5, 1969 to July 15, 1969 he was a utilities 
specialist with the 4th Administration Company, 4th Infantry 
Division (4th Admin Co, 4th Inf Div).  He was a switchboard 
operator with Company A, 124th Signal Battalion, 4th Infantry 
Division (Co A, 124th Sig Bn, 4th Inf Div) from July 16, 1969 
to February 19, 1970.  His medals and citations consisted of 
the National Defense Service Medal, Vietnam Service Medal, 
and the Republic of Vietnam Commendation Medal.  

In a statement dated in January 1988 the veteran reported 
that prior to service he had no juvenile record, was active 
in high school sports, was popular in school, and had a good 
family life.  He reported several stressor events, including 
on February 1, 1969, at Cu Chi base camp, a fellow soldier 
was killed in the mess hall in an incident where the food 
trays were booby trapped.  He claimed he was in line in the 
mess hall, but was not injured.  He reported that in April 
1969, in Cu Chi, he was a bunker guard and exchanged fire 
with approximately 8 Vietcong who had penetrated the 
perimeter of the camp.  He indicated that the artillery had 
to be called in.  He reported that in May 1969 in Cu Chi he 
beat a soldier to the point of hospitalization, which led to 
his being court-martialed and incarcerated at LBJ.  He also 
reported that in August 1969,while on patrol as a point guard 
with Co A, 124th Sig Bn, 4th Inf Div, they were hit in the 
middle of the unit and pinned down for about 18 hours.  He 
also reported that in August 1969, while he was with the 
124th Sig Bn, 4th Inf Div,  the mess hall was blown up when it 
was hit by rocket and mortar fire.  He reported that as a 
result of his Vietnam experience, he had nightmares 3 to 4 
times per week about Vietnam.

On VA examination in February 1993, the veteran reported that 
he was in the combat infantry for about 6 months in Vietnam.  
His recall of certain events was manifested by flashbacks and 
nightmares.  He reported that a platoon, which included 
friends, was wiped out during service.  He had erratic sleep 
patterns, with door checking, and was detached from others.  
The diagnosis was chronic PTSD.  

In a February 1993 letter from the Hampton VA medical center 
(VAMC) PTSD Clinical Team, it was noted that the veteran had 
been treated by the clinical team since August 1992, and was 
seen in weekly individual therapy, weekly group therapy, and 
monthly medication management.  It was noted that he suffered 
from moderate to severe PTSD resulting from his experiences 
in Vietnam.

In a February 1993 statement, the veteran reported that in 
July 1969 he was at the base camp of the 4th Infantry 
Division at Pleiku, and a mortar round came in and blew up 
the mess hall.  He indicated that he was in the mess hall 
line, and ran to a bunker.  He reportedly helped with the 
wounded, and his best friends, Johnston and Holmes were hurt 
in the incident.  He also reported that in April 1969 at the 
25th Inf. Base Camp at Cu Chi they were overrun by the 
Vietcong who dug a tunnel under the perimeter of the camp and 
were shooting at them from the inside of the perimeter.  He 
reported that 7 Vietcong were killed in the incident.  He 
indicated that when he was assigned to the 4th Infantry 
Division, he went out on a patrol with 12 to 14 others, and 
walked into an ambush and was pinned down for 6 to 7 days by 
snipers.  He reported an incident in October 1969, at the 4th 
Infantry Division base camp, where a guy in the gym "lost 
it" and started throwing things and hitting people with 
weights, and he was hit in the back and had to be 
"medivac'd" out.  He claimed that while he was with the 25th 
Infantry Division, they got a new captain who was rough and 
would sneak up on them while they were on guard duty.  He 
claimed that the captain would change the rotations so that 
the blacks had to pull guard duty more than the whites, and 
the captain would hassle him and call him derogatory names.  
He also claimed that one night, after a fight at the EM club, 
the captain went off on him and said he was responsible for 
the injury of one guy.  The veteran claimed that he was 
locked in his barracks for 2 to 3 days, then locked in the 
"carnex" for 2 to 3 days, where he was beaten, and then 
eventually sent to LBJ.  He reported that it was later found 
out that the guy who was "beat up" was not even at the EM 
club that night, and was actually hurt in a fight at the 
barracks.  

VAMC outpatient treatment records dated from July 1992 to May 
1994 showed that the veteran underwent periodic individual 
therapy, group therapy, and medication management for his 
PTSD.  

Received in September 1993 was a statement by the veteran, in 
which he reported on his alleged stressors in Vietnam, 
including the mess hall at the 4th Infantry Division base 
camp at Pleiku being blown up, the incidents involving the 
captain, and the incident where the soldier in the gym hit 
him with a weight.  He claimed that these experiences set the 
pattern of fear, anger, confusion, withdrawal, isolation, and 
rage which presently haunted him.  

A March 1994 psychosocial evaluation by Doug Morin, LCSW, 
showed that the veteran reported having a sleep disorder, 
flashbacks to Vietnam, nervousness, and fear of the unknown.  
The pertinent impressions were PTSD, major depression, and 
rule out intermittent explosive disorder.  

Treatment notes from the Commonwealth Medical Institute dated 
in October and November 1994 showed that the veteran attended 
group therapy for his PTSD.

In an April 1995 letter, Cheryl McCall, CIRS, CCM, and 
Raymond Iglecia, M.D., reported that the veteran had been 
under their care since February 1994 secondary to his 
diagnosis of PTSD, major depression, and chemical dependency 
in remission.  Throughout his individual therapy, the veteran 
reported continued active flashbacks of Vietnam, as well as 
nightmares and sleep disturbances.  It was noted that 
psychological testing showed that the veteran was suffering 
from PTSD, with haunting memories and flashbacks.  In a May 
1995 letter Cheryl McCall and Dr. Iglecia reported that based 
on the veteran's physical and psychological impairments, he 
remained permanently disabled with no expectation of 
improvement in his condition, and that he was unable to 
return to gainful employment.  In another letter dated in May 
1995 they reported that the veteran was under their care for 
his PTSD and related stressors.  It was noted that due to his 
PTSD, the veteran experienced persistent psychological 
stressors such as recurrent and intrusive distressing 
recollections of the events of his Vietnam experiences, 
recurrent distressing dreams, and intense psychological 
distress at exposure to events that symbolized or resembled 
an aspect of his Vietnam experiences.

In a statement dated in June 1995, the veteran reported that 
he had a primary diagnosis of chronic PTSD and indicated that 
he had been in PTSD programs since August 1992.  He reported 
problems including intrusive recollections, nightmares of 
traumatic Vietnam experiences, efforts to avoid thoughts, 
feelings, and situations associated with trauma, feelings of 
estrangement from others, sleep disturbances, irritability, 
outbursts of anger, difficulty concentrating, and depressed 
moods.  He reported receiving treatment with individual and 
group psychotherapy, recreational therapy, and educational 
therapy.  He also detailed many other problems he was having 
as a result of his PTSD, including not being able to hold a 
job, and experiencing rage, anger, depression, and isolation. 

By decision in July 1995, the RO denied service connection 
for PTSD.  The Board found that the evidence submitted in 
support of the veteran's reopened claim did not show a 
verified inservice stressor.  The RO concluded that the 
evidence submitted was not new and material.  As noted above, 
that determination is final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105.  In order to 
reopen such a claim, the veteran must present new and 
material evidence with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
In determining whether evidence is material, the "credibility 
of the evidence must be presumed."  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Second, if it is determined that 
the evidence is new and material, the Board must reopen the 
claim and evaluate the merits of the claim in light of all 
the evidence, both old and new.  Manio, supra; Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992).  

The additional relevant evidence submitted since the July 
1995 RO decision consists of several statements submitted by 
the veteran, the testimony of the veteran and his fiancée, a 
letter from the USASCRUR, with supporting documents, and 
several medical records.

In a statement dated in October 1995 the veteran reported on 
the alleged stressors he experienced in Vietnam.  He 
indicated that the events that caused him stress began while 
he was with the 25th Infantry Division.  He reportedly got a 
call from another company to come and identify a hometown 
friend, because the company had been wiped out.  He indicated 
that when he went to the 71st Evac Hospital, he saw many who 
had been wounded, but did not know what happened to his 
friend.  One month later he reportedly saw his friend at the 
PX, and his friend said the reason he could not be found was 
because he had gone on sick call that morning.  The veteran 
reported that he still dreamt about going through the Evac 
Hospital, hearing people screaming and smelling blood.  He 
also cited the incident where he was reportedly standing 
bunker guard duty, and the enemy dug a tunnel and was 
shooting at them from inside the compound.  He also reported 
having flashbacks to an incident when he was with the 4th 
Infantry division, playing cards, and he saw that the guy 
next to them had been hit in the stomach and killed when his 
45 discharged.  He also reported on the incident where the 
mess hall took a direct hit.  

Included with this October 1995 statement was a copy of a 
letter dated in September 1995, from the United States Army & 
Joint Services Environmental Support Group (ESG) (now the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR)) to the veteran.  In the letter, the 
director of ESG advised that the veteran needed to provide 
more detailed information.  It was noted that enclosed with 
the letter were lists of Operational Reports - Lessons 
Learned submitted by the 4th and 25th Infantry Divisions, the 
higher headquarters of the 124th and 125th Signal Battalions.  
It was also noted that they were unable to locate any Combat 
Operation After Actions Reports submitted by the 124th or 
125th Signal Battalions or its higher headquarters, the 4th 
and 25th Infantry Divisions.  

In a letter dated in November 1996 the ESG responded to the 
RO's requests for stressor verification, enclosing copies of 
several documents compiled by the 125th Signal Battalion and 
the 124th Signal Battalion, including Operational Reports-
Lessons Learned, Morning Reports, and excerpts from the 
Report of Casualties in Vietnam.  Included was a copy of the 
125th Signal Battalion's 1969 Unit History which showed that 
on February 26, 1969 the enemy penetrated the 125th Signal 
Battalion sector of Cu Chi Base Camp.  It was noted that 
reinforcement from the battalion quickly repelled the enemy 
and restored the defense on the bunker line, and a ready 
reaction team from the battalion then swept the area.  As a 
result, 9 of the enemy were killed in action and 5 U.S. 
soldiers were wounded in action.  

In October 1997 the veteran testified at a hearing at the RO 
that he was in Vietnam for 13 months.  He claimed that 
although his MOS was as field wireman, he never worked as a 
field wireman, because he performed the duties of an 
infantryman.  He claimed he carried a rifle and did guard 
duty around the perimeter of the base camp and out in the 
field.  He reported on his work history after service, and 
indicated that he had not worked since 1989.  He reported 
that he would lose his temper easily and had flashbacks and 
nightmares.  He indicated that his friends Holmes and Johnson 
were injured when the "chow hall" blew up.  He also 
indicated that while they were on field duty, one of them 
stepped on a "punji" and was injured, but he could not 
remember which one.  He also reported on other stressor 
events that he claimed occurred in Vietnam, including when he 
was with the 25th Infantry Division in Cu Chi and the 
Vietnamese dug tunnels inside the perimeter of the base camp 
and fired at a bunker he was in.  He indicated he was on 
patrol with Holmes and Johnson when one of them stepped on a 
punji stick and was killed, but he could not remember which 
one because they had to be evacuated out.  He also indicated 
that on another occasion one of them was hurt, but he could 
not remember which one.  

Received at the RO hearing in October 1997 was a report from 
Dr. Iglecia and three statements submitted by the veteran.  
In one statement, the veteran's fiancée indicated that when 
she first met the veteran he was a very respectful, caring 
and kind person, and was the type of person everyone enjoyed 
working around.  She later saw a side of him that she had 
never seen before, where he had nightmares and would wake up 
yelling, and on one occasion she woke up and he was choking 
her.  In a September 1997 statement, Almerine Boone indicated 
that she knew the veteran before the Vietnam war and claimed 
that the war affected his ability to function as a normal 
individual.  She reported on how he had changed since 
returning from the Vietnam war.  In another statement, 
Francine Council, reported on the veteran's life before going 
to Vietnam, and on the changes he experienced coming home 
from Vietnam.  

In a July 1997 report, Dr. Iglecia indicated that the veteran 
had been under his care since 1991 secondary to a number of 
medical and psychiatric conditions.  Dr. Iglecia indicated 
that the veteran was suffering from classic PTSD directly 
related to his experiences in Vietnam in 1969 and 1970, and 
he continued to have recurrent, intrusive, and distressing 
recollections of events, and had flashbacks related to the 
events he experienced in Vietnam.  

Received in July 1998, along with a waiver of review by the 
RO, was a psychological evaluation performed by Norbert 
Newfield, Ph.D., ABDA, in May and June 1998.  It was noted 
that the veteran related a number of significant symptoms 
highly suggestive of PTSD from his military experience.  Dr. 
Newfield indicated that during the veteran's war years, he 
experienced a trauma that involved intense fear, 
helplessness, and horror, and involved an actual or 
threatened death or serious injury to himself and others.  It 
was noted that he had recurring, intrusive, and distressing 
recollections and dreams of these traumatic events.  Dr. 
Newfield concluded that the veteran suffered from PTSD, and 
was in need of ongoing therapeutic and pharmacologic 
intervention, of a chronic and lifelong nature.  

At a January 1999 hearing before a Member of the Board, the 
veteran essentially reiterated the testimony that he provided 
at the October 1997 hearing at the RO.  He testified as to 
the incident where the Vietnamese dug a tunnel inside the 
perimeter of the base camp, and the artillery had to be 
called in.  He testified about the incident involving the 
mess hall for the 4th Infantry Division being blown up.  He 
claimed that they were watching a movie one night when the 
sirens went off, and they took cover in a bunker, and were 
told that the mess hall had been hit.  His friends Johnston 
and Holmes were reportedly injured in the attack on the mess 
hall.  

At the hearing he also testified that his recollection of 
events in Vietnam was vague, and not real clear, but he could 
put some pieces together.  He also indicated that he had 
suppressed thoughts of Vietnam.  He reported other traumatic 
events, that occurred while he was with the 4th Infantry 
Division, including being on guard duty, being on field 
patrol, and being pinned down for days, outside the perimeter 
of the camp, without food.  He claimed that when he served 
with the 4th Infantry Division his MOS was switchboard 
operator but he served as an infantryman.  

At the hearing he also claimed that while he was in Vietnam 
he was exposed to hostile action to the point that he feared 
for his life.  He testified as to the problems he experienced 
when he returned from Vietnam, and described his current 
treatment he received for his PTSD.  He indicated that the 
incident where the Vietnamese tunneled in and invaded the 
perimeter occurred within a relatively short time after he 
got to Vietnam.  He testified that his friend Holmes was 
injured on a punji stake, while they were out on patrol, and 
that it occurred before the mess hall was blown up.  He 
indicated that the injury was bad enough that they had to be 
evacuated out, and he thought Johnston was injured in that 
incident too, but could not remember.  The veteran's fiancée 
testified that she had been with the veteran since 1989 and 
she described the types of problems he was experiencing.  The 
veteran indicated that the base camp for the 25th Infantry 
Division was the division base camp and several thousand 
troops were at the camp.  He claimed he was involved with the 
communications board and was inside a bunker when the 
tunneling incident and attack occurred.  He indicated the 
bunker was about 50 to 100 feet away from where the enemy 
tunneled in, and he could see the fire going by.  He 
indicated that he would go out on patrol while he was with 
the 25th Infantry Division on a routine basis, and that on 
some occasions he had to fire his weapon.  

Received by the Board in January 1999, along with a waiver of 
review by the RO, was a copy of the veteran's Army 
Commendation Medal (ARCOM) certificate, which was awarded in 
February 1970 for meritorious service in the Republic of 
Vietnam during the period of February 1969 to February 1970.  
There was also a copy of the U.S. Army General Orders in 
January 1970, awarding the ARCOM.

In reviewing the evidence of record, the Board finds that 
additional evidence submitted since the July 1995 RO decision 
is new and material.  Specifically, the Board notes that the 
ESG provided in November 1996 copies of the 125th Signal 
Battalion's 1969 Unit History, which showed that on February 
26, 1969 the enemy penetrated the 125th Signal Battalion 
sector of Cu Chi Base Camp, and reinforcement from the 
battalion quickly repelled the enemy and restored the defense 
on the bunker line.  As a result of this incident, 9 of the 
enemy were killed in action and 5 U.S. soldiers were wounded 
in action.  The veteran's personnel records confirm that he 
was assigned to Company A, 125th Signal Battalion, 25th 
Infantry Division from January 28, 1969 to June 2, 1969.  He 
has testified as to being involved in such an incident, where 
the enemy penetrated the perimeter of the base camp, by 
tunneling in, and several Vietcong were killed.  He also 
indicated that this incident occurred soon after he arrived 
in Vietnam.  Taking into consideration the prior diagnoses of 
PTSD dating back to 1993, and the corroborating evidence of 
an inservice stressor, the Board finds that the additional 
evidence is not only new, as it has not been previously 
considered by the RO, but also material as it is relevant to 
and probative of the underlying issue of whether the 
veteran's PTSD is based on a verified inservice stressor.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In its December 1996 determination that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for PTSD, the RO applied 
the standard set forth in Colvin.  This test required that, 
in order to reopen a previously denied claim, "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.  The Board notes that 
in a recent case, the United States Court of Appeals for the 
Federal Circuit determined that in imposing the requirement 
that there be a reasonable possibility of a changed outcome, 
the U.S. Court of Appeals for Veterans Claims (Court) in the 
Colvin case impermissibly ignored the definition of material 
evidence adopted by VA.  Thus, that part of the Colvin test 
was overruled.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  In view of the Hodge decision, the veteran's 
application to reopen the previously denied claim for service 
connection must be analyzed under the definition of new and 
material evidence provided at 38 C.F.R. § 3.156(a), rather 
than the standard set forth in Colvin.  The Hodge decision 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Hodge, supra; see also Fossie v. West, 
12 Vet. App. 1 (1998).  

Accordingly, the Board finds that the additional evidence 
meets the more flexible standard set forth in 38 C.F.R. 
§ 3.156(a) and Hodge.  The Board finds that the corroborating 
evidence of the inservice stressor is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, as new and material evidence has 
been presented to reopen a claim for entitlement to service 
connection for PTSD, the claim is reopened, and all of the 
evidence will be considered on a de novo basis.  

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must first 
decide whether the veteran will be prejudiced in any way by 
its consideration of the reopened claim when the RO has not 
addressed that underlying issue.  The factors to be 
considered include whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
the underlying claim, an opportunity to submit such evidence 
or argument, and an opportunity to address the issue at a 
hearing.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
veteran has presented his arguments in a hearing before the 
Member of the Board in January 1999, and has submitted 
several statements in support of his claim.  In view of the 
opportunity to present his contentions of the outcome of the 
decision, the Board concludes that the veteran will not be 
prejudiced by its consideration of the underlying claim.

The Board must now determine whether the evidence of record, 
both old and new, supports the veteran's claim for service 
connection for PTSD.  Under applicable criteria, service 
connection will be granted for a disability resulting from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110.  38 C.F.R. § 3.304(f) provides 
that service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

Adjudication of a claim for service connection for PTSD 
requires evaluation of the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence. 38 U.S.C.A. § 
1154(b).  In Smith v. Derwinski, 2 Vet.App. 137, 140 (1992), 
in reviewing the legislative history of 38 U.S.C.A. § 1154, 
the U.S. Court of Appeals for Veterans Claims (Court) stated 
that "...the matter of service connection is a factual 
determination which must be made by the Secretary based upon 
the evidence in each individual case...[.]"

Relevant statutes and regulations, to include 38 U.S.C.A. § 
1154 and 38 C.F.R. § 3.304, mandate an initial determination 
as to whether a veteran was engaged in combat.  See also 
Hayes v. Brown, 5 Vet.App. 60 (1993).  If it is determined 
that a veteran was engaged in combat, lay testimony from the 
veteran regarding putative stressors must be accepted as 
conclusive, provided that the testimony is satisfactorily 
credible; however, if VA determines that a veteran did not 
engage in combat, lay testimony by the veteran by itself is 
not sufficient to establish that a putative stressor 
occurred.  West v. Brown, 7 Vet.App. 70 (1994).  If the 
veteran was not engaged in combat, those service records 
which are available and other corroborative evidence must 
support, and not contradict, the veteran's lay testimony as 
to the facts and circumstances of an alleged stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  See also Moreau v. 
Brown, 9 Vet.App. 389 (1996) and Cohen v. Brown, 10 Vet.App. 
128 (1997).

In this case, the record contains medical evidence 
establishing a clear diagnosis of PTSD, which satisfies the 
first requirement of 38 C.F.R. § 3.304(f).  On VA examination 
in February 1993, the veteran's symptoms were determined to 
meet the criteria for a diagnosis of PTSD.  Furthermore, the 
subsequent medical evidence of record establishes a link 
between current PTSD symptomatology and the veteran's 
reported experiences in Vietnam, which would include his 
claimed inservice stressor of being involved in an incident 
where the enemy penetrated the perimeter of the base camp.  
It is apparent from this medical evidence that the veteran's 
current PTSD symptomatology has been related to at least one 
verified inservice stressor that occurred during his service 
in the Republic of Vietnam.  

The veteran has provided several statements and testimony, 
describing various alleged inservice stressor events, 
including being at a base camp that was invaded by the enemy.  
The service records confirm that the veteran served in the 
Republic of Vietnam, and during February 1969 he was assigned 
to the 125th Signal Battalion.  The other corroborative 
evidence, the excerpt from the 125th Signal Battalion's Unit 
History, shows that in February 1969, the enemy did invade 
the 125th Signal Battalion sector of Cu Chi Base Camp.  Given 
the difficulty of obtaining more definitive verification and 
the fact that the medical examiners of record appear to have 
accepted the veracity of the veteran's account of the 
inservice stressor, the Board concludes that the verification 
of at least one stressor, as required by 38 C.F.R. § 
3.304(f), has been obtained.  Upon consideration of the 
record as a whole, the Board concludes that the evidence 
supports the veteran's claim for service connection for PTSD.


ORDER

As new and material evidence has been submitted to reopen the 
claim for entitlement to service connection for PTSD, the 
claim is reopened.

Entitlement to service connection for PTSD is granted. 



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

